Per Curiam :
After a careful consideration of the statement of this case, and the able and ingenious argument of the learned counsel for the plaintiffs in error, we are unable to discover wherein the court below has been in fault. It is true that where a conspiracy to commit a fraud has been established, the declarations of one of the alleged conspirators may be given in evidence •against his co-conspirators. But in the case before us there is no evidence of a fraudulent combination of the claimants as between themselves or others, to defraud J. S. Farren & Company or anyone else. The notes of evidence have not been furmished to us, hence, of them we can predicate nothing; but, from ■•the statements of the plaintiffs in error, it is obvious that Mrs. 'Williams’s judgment was confessed to her for a bona fide consideration. Such being the case, it is clear that the declarations *615oí E. L. Mintzer, her judgment debtor, were not admissible to affect her rights.
The judgment is affirmed.